Citation Nr: 0635422	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  04-20 591A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The appellant and T.S.



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from April 1945 to February 
1946 in the recognized guerrillas in the Philippines.  The 
appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Manila, 
Philippines, regional office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran died in March 1966.  The immediate cause of 
death was Koch's disease.

2.  The veteran was not service connected for any 
disabilities at the time of his death. 

3.  The service medical records are negative for Koch's 
disease or tuberculosis, and medical records dated within the 
veteran's lifetime indicate that he was first diagnosed as 
having tuberculosis in the early 1950s.

4.  The statements dated after the veteran's death which 
purport to show that his tuberculosis began during service 
are of less probative value than his own affidavit stating he 
did not incur illness during service, as well as the 
contemporaneous medical evidence first showing treatment for 
the veteran's tuberculosis from the 1950s.


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in or aggravated by service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, the appellant was provided with preadjudication 
notice in a letter dated in April 2002.  This letter told the 
appellant what evidence was needed to substantiate her claim.  
The appellant was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with her authorization VA would obtain private 
medical records on her behalf or she could submit the 
records.  The letter asked the appellant to notify VA if she 
knew of any other evidence or information that would support 
her claim.  This notified her to send any relevant evidence 
in her possession.  

The VCAA notice letter did not contain information regarding 
the assignment of an effective date for an award of 
compensation for service connection for cause of death.  
However, as the veteran's claim is being denied and no 
effective date will be assigned, the failure to provide the 
appellant with this information cannot possibly result in any 
harm to her claim.  A percentage rating is not relevant to 
the appellant's claim, thus that element of Dingess notice is 
not implicated in this case.  38 U.S.C.A. § 1311 (West 2002 & 
Supp. 2005).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim and in some cases obtain a medical 
opinion.  The veteran's service medical records have been 
obtained.  The appellant has been afforded an opportunity to 
submit evidence, or to identify evidence for VA to obtain on 
her behalf.  She offered testimony at a hearing before the 
undersigned Veterans Law Judge in July 2006.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty to 
assist provisions of the VCAA have been met. 

The appellant presented her contentions at the July 2006 
hearing.  She contends that the cause of the veteran's death 
was incurred due to active service.  She argues that the 
veteran first developed tuberculosis during active service, 
and that this was the cause of his death. 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Service 
connection requires the presence of a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

If tuberculosis becomes manifest to a degree of 10 percent 
within three years of separation from active service, then it 
is presumed to have been incurred during active service, even 
though there is no evidence of this disability during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis using the word 
"chronic".  38 C.F.R. § 3.303(b).  

If a disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in question.  Id. 

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The evidence includes a copy of the veteran's death 
certificate.  This reflects that the veteran died in March 
1966.  The immediate cause of death was Koch's disease.  At 
this juncture, the Board notes that Koch's disease is also 
known as tuberculosis.  Dorland's Illustrated Medical 
Dictionary 823 (25th ed.1974).

The only service medical records contained in the claims 
folder are an Affidavit for Philippine Army Personnel signed 
by the veteran in February 1946.  The veteran swore that he 
did not incur any wounds or illnesses during service.  In the 
narrative portion of the affidavit, the veteran states that 
he was not wounded, and does not mention treatment for 
tuberculosis.  

The post service medical records include hospital records 
from Veterans Memorial Hospital dated November 1964 to 
January 1965.  These show that the veteran was being admitted 
for the first time for complaints of blood stained sputum and 
dyspnea.  These records state that the veteran was a known 
tubercular for 14 years, and had been diagnosed and treated 
as such.  He underwent treatment for his tuberculosis during 
this hospitalization.  These records do not contain any 
reference to the veteran's military service.  

A certification from G.F.F. dated August 1972 states that he 
treated the veteran from 1962 until his death. 

In a September 1972 statement from M.P.A., he says that the 
veteran was a member of his unit.  He said that the veteran 
had a lung ailment from 1944, and that he had treated him for 
this during service on many occasions.  

A statement dated June 1998 from S.F.F., a retired medical 
health officer, says that he treated the veteran for 
pulmonary tuberculosis beginning in 1955 at the Maria Aurora 
Health Center.  

Numerous "buddy" statements dating from 1999 to 2002 have 
been received from former guerrillas who indicate they served 
with the veteran.  Each of these affidavits state that the 
veteran had pulmonary tuberculosis during active service. 

A March 1999 certification from F.D.L. notes that the veteran 
was X-rayed in November 1964, but that the records were no 
longer available.  

A September 1999 statement from S.F.F. repeats that he begin 
to treat the veteran in 1955, and that he continued to treat 
him until his death in 1966.  He added that his records 
indicated that the veteran had suffered this disease during 
his military service.  

In an April 2002 reply to the VA, S.F.F. stated that the 
veteran's medical records had been destroyed by a typhoon.  
However, he added that it was his professional knowledge and 
belief that the veteran had first been seen by him in June 
1955, and that he had been diagnosed as having pulmonary 
tuberculosis for 11 years.  The symptoms had been undiagnosed 
during active service, and as a result the illness was 
aggravated.  He further stated that the veteran had developed 
his disability as the result of exposure to pesticides and 
toxic materials during service. 

In a June 2002 reply to a the VA, L.G.T, M.D. of the 
Provincial Health Office, the Province of Aurora, said that 
the veteran's medical records were among those that had been 
damaged by termites.  These records had been disposed of in 
1990.  

At the July 2006 hearing, the appellant testified that she 
had first met the veteran in 1959, and that they had been 
married in 1961.  The veteran had been sick when they met, 
and she understood that he had first received treatment in 
1955.  The appellant's stepson testified that although he was 
born many years after the death of the veteran, he had been 
told that the veteran had first received treatment for 
tuberculosis in 1943.  See Transcript. 

After a review of the contentions and evidence, the Board 
finds that entitlement to service connection for the cause of 
the veteran's death is not warranted.  The lack of 
contemporaneous evidence of tuberculosis in service or within 
the presumptive period outweighs the post service medical 
records that purport to link the veteran's tuberculosis to 
active service.  

The September 1972 statement from M.P.A. says that the 
veteran was a member of his unit, that the veteran had a lung 
ailment from 1944, and that he treated the veteran on many 
occasions for this during service.  However, the Board finds 
that the veteran's own February 1946 sworn affidavit to the 
effect that he did not sustain any illnesses or wounds during 
service outweighs this statement dated years after the 
veteran's death.  Moreover, the only medical records dated 
within the veteran's lifetime that show treatment for 
tuberculosis are the records from Veterans Memorial Hospital 
dated from 1964 to 1965.  These records indicate that the 
veteran was known to have had tuberculosis for 14 years prior 
to admission, which would date the onset of his illness to 
1950.  Again, these contemporaneous records are of greater 
probative value than vague statements regarding treatment for 
lung ailments dated several years after the veteran's death.  

The remaining medical evidence consists mostly of statements 
from S.F.F., who indicates that he began to treat the veteran 
for tuberculosis in 1955.  This is fairly consistent with the 
1964 to 1965 records from Veterans Memorial Hospital that 
date the onset of tuberculosis to 1950.  At this juncture, 
the Board notes that while the initial statement from S.F.F. 
does not relate the veteran's tuberculosis to active service, 
his September 1999 letter states that his records show that 
the veteran's tuberculosis dates from active service.  
However, when asked to produce these records, S.F.F. 
indicated that they had been destroyed by typhoon.  A request 
for records directly from the Provincial Health Office said 
that they had been destroyed by termites.  In the absence of 
these records, the Board must again find that the only 
available contemporaneous treatment records are of greater 
probative value than the conflicting and unsupported 
statements dated years after the veteran's death, and these 
records show that the veteran did not develop tuberculosis 
until several years after service.  

The Board notes the many "buddy" statements saying they 
recall that the veteran was treated for tuberculosis during 
service.  However, there is no indication that any of these 
statements were prepared by medical professionals.  The 
veteran's friends are capable of observing symptoms such as 
coughing, but they are not qualified to state that these 
symptoms were the result of tuberculosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, their 
statements are clearly outweighed by the veteran's own 
February 1946 affidavit stating that he did not incur any 
illnesses in service.  

Therefore, as the negative evidence against the appellant's 
claim clearly outweighs the positive evidence in support of 
her claim, the benefit of the doubt doctrine does not apply, 
and entitlement to service connection for the cause of the 
veteran's death is not warranted.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


